 


110 HR 74 IH: National Discovery Trails Act
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 74 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Bartlett of Maryland introduced the following bill; which was referred to the  Committee on Natural Resources 
 
A BILL 
To amend the National Trails System Act to authorize an additional category of national trail known as a national discovery trail, to provide special requirements for the establishment and administration of national discovery trails, and to designate the cross-country American Discovery Trail as the first national discovery trail. 
 
 
1.Short titleThis Act may be cited as the National Discovery Trails Act. 
2.Authorization of national discovery trails component of National Trails System 
(a)Additional component of systemSection 3(a) of the National Trails System Act (16 U.S.C. 1242(a)) is amended— 
(1)by redesignating paragraph (4) as paragraph (5); and 
(2)by inserting after paragraph (3) the following new paragraph: 
 
(4)National discovery trails, established as provided in section 5 and subject to the special requirements of section 7A, which will be extended, continuous, interstate trails so located as to— 
(A)provide for outstanding outdoor recreation and travel and the conservation and enjoyment of significant natural, cultural, and historic resources associated with the trail; and 
(B)connect representative examples of America’s trails and metropolitan, urban, rural, and backcountry regions of the United States.. 
(b)Special requirements for national discovery trailsThe National Trails System Act is amended by inserting after section 7 (16 U.S.C. 1246) the following new section: 
 
7A.Special administration and development requirements applicable to national discovery trails 
(a)Designation authorityA national discovery trail may be designated on Federal lands and, with the consent of the owner thereof, on non-Federal lands. The appropriate Secretary shall obtain the consent of the owner of non-Federal lands through the use of a written agreement, which shall include such terms and conditions as the parties to the agreement consider advisable, and may include provisions regarding the discontinuation of the trail designation on the lands covered by the agreement. 
(b)Notice to landownersAs part of a feasibility study or environmental assessment concerning a proposed national discovery trail designation, the appropriate Secretary conducting the study or assessment shall provide notification to owners of nonpublic lands where the proposed national discovery trail may cross on or abut nonpublic lands. 
(c)Protection of use of adjacent landsThe Congress does not intend for the establishment of a national discovery trail to lead to the creation of protective perimeters or buffer zones adjacent to the trail. The fact that there may be activities or uses on lands adjacent to the trail that would not be permitted on the trail shall not preclude such activities or uses on such lands adjacent to the trail to the extent consistent with other applicable law. Nothing in this section may be construed to impose, or permit the imposition of, any limitations on the use of any non-Federal lands without the consent of the owner of the lands. 
(d)Prevention of trespass of private landsThe appropriate Secretary shall initiate consultations with affected States and their political subdivisions to develop and implement appropriate measures to protect nonpublic landowners from trespass resulting from visitor use of a national discovery trail and from unreasonable personal liability and property damage caused by trail use. After such consultation, the appropriate Secretary may provide assistance to such States and their political subdivisions under appropriate cooperative agreements in the manner provided by this subsection. 
(e)Relation to rights-of-wayNeither the designation of a national discovery trail nor any plan related thereto shall affect, or be considered, in the granting or denial of a right-of-way or any conditions relating thereto. 
(f)Cooperative administrationThe appropriate Secretary for each national discovery trail shall administer the trail in cooperation with a competent trailwide volunteer-based organization. 
(g)Relation to other trailsWhere national discovery trails are congruent with other local, State, national scenic, or national historic trails, the designation of the national discovery trail shall not in any way diminish the values and significance for which these trails were established.. 
(c)Conditions on conduct of feasibility studiesSection 5(b) of the National Trails System Act (16 U.S.C. 1244(b)) is amended— 
(1)by redesignating paragraphs (1) through (10) as subparagraphs (A) through (J), respectively; 
(2)by striking the at the beginning of each of subparagraphs (A) through (J), as so redesignated, and inserting The; 
(3)by striking the semicolon at the end of each of subparagraphs (A) through (I), as so redesignated, and inserting a period; 
(4)in subparagraph (J), as so redesignated, by striking ; and and inserting a period; 
(5)by inserting (1) after (b) at the beginning of the subsection; 
(6)by redesignating paragraph (11) as paragraph (2) and conforming the margins to paragraph (1); and 
(7)by adding at the end the following new paragraph: 
 
(3) 
(A)For purposes of this subsection, a trail shall not be considered feasible and desirable for designation as a national discovery trail unless it meets all of the following criteria: 
(i)The trail must link to one or more areas within the boundaries of a metropolitan area (as those boundaries are determined under section 134(c) of title 23, United States Code), and the trail should also join with other trails, thereby tying the National Trails System to significant recreation and resources areas. 
(ii)The trail must be supported by at least one competent trailwide volunteer-based organization, and must have extensive local and trailwide support by the public, by user groups, and by affected State and local governments. 
(iii)The trail must be extended and pass through more than one State. At a minimum, it should be a continuous, walkable route. 
(B)National discovery trails are specifically exempted from the provisions of sections 7(g) of this Act. 
(C)The appropriate Secretary shall obtain written consent from affected landowners prior to entering nonpublic lands for the purposes of conducting any surveys or studies of nonpublic lands relating to designating or administering national discovery trails.. 
(d)Conforming amendments to reflect new category of national trailThe National Trails System Act is amended— 
(1)in section 2(b) (16 U.S.C. 1241(b)), by striking scenic and historic and inserting scenic, historic, and discovery; 
(2)in section 5 (16 U.S.C. 1244)— 
(A)by striking the section heading and Sec. 5. (a) and inserting the following: 
 
5.National scenic, national historic, and national discovery trails 
(a)Congressionally authorized trails; 
(B)in subsection (a), in the matter preceding paragraph (1)— 
(i)by striking and national historic and inserting , national historic, and national discovery; and 
(ii)by striking and National Historic and inserting , National Historic, and National Discovery; and 
(C)in subsection (b)(1) (as amended by subsection (c) of this section)— 
(i)in the matter preceding subparagraph (A), by striking or national historic and inserting , national historic, or national discovery; and 
(ii)in subparagraph (C), by striking or national historic and inserting , national historic, or national discovery; and 
(3)in section 7 (16 U.S.C. 1246)— 
(A)in subsection (a)(2), by striking and national historic and inserting , national historic, and national discovery; 
(B)in subsection (b), by striking or national historic each place such term appears and inserting , national historic, or national discovery; 
(C)in subsection (c)— 
(i)by striking scenic or national historic each place it appears and inserting scenic, national historic, or national discovery; 
(ii)in the second proviso, by striking scenic, or national historic and inserting scenic, national historic, or national discovery; and 
(iii)by striking , and national historic and inserting , national historic, and national discovery; 
(D)in subsection (d), by striking or national historic and inserting national historic, or national discovery; 
(E)in subsection (e), by striking or national historic each place such term appears and inserting , national historic, or national discovery; 
(F)in subsection (f)(2), by striking National Scenic or Historic Trail and inserting national scenic, historic, or discovery trail; 
(G)in subsection (h)(1), by striking or national historic and inserting national historic, or national discovery; and 
(H)in subsection (i), by striking or national historic and inserting national historic, or national discovery. 
3.Designation of American Discovery Trail as a national discovery trailSection 5(a) of National Trails System Act (16 U.S.C. 1244(a)) is amended by adding at the end the following new paragraph: 
 
(25)The American Discovery Trail, a trail of approximately 6,000 miles extending from Cape Henlopen State Park in Delaware to Point Reyes National Seashore in California, extending westward through Delaware, Maryland, the District of Columbia, West Virginia, Ohio, and Kentucky, where near Cincinnati it splits into two routes. The Northern Midwest route traverses Ohio, Indiana, Illinois, Iowa, Nebraska, and Colorado, and the Southern Midwest route traverses Indiana, Illinois, Missouri, Kansas, and Colorado. After the two routes rejoin in Denver, Colorado, the route continues through Colorado, Utah, Nevada, and California. The trail is generally described in Volume 2 of the National Park Service feasibility study dated June 1995 which shall be on file and available for public inspection in the office of the Director of the National Park Service, Department of the Interior. The American Discovery Trail shall be administered by the Secretary of the Interior in cooperation with at least one competent trailwide volunteer-based organization, affected land managing agencies and State and local governments as appropriate. No lands or interests outside the exterior boundaries of federally administered areas may be acquired by the Federal Government solely for the American Discovery Trail. The American Discovery Trail is specifically exempted from the provisions of subsection (e), (f), and (g) of section 7.. 
 
